All the daughters were entitled in common to the remainder of this negro. B. could only pass his interest for life to his *Page 197 
son-in-law, not that of his daughter. Neither could there be any merger; for the estate in remainder was not correspondent to the estate for life, this latter belonging to the son-in-law, the former to all the daughters. Neither did his wife's share in the remainder vest in the son-in-law who died; for a husband is not entitled to the remainder of his wife. Had there been a drowning of the life estate, the husband of the deceased daughter would have been entitled to her share, and the person claiming under him tenant in common with the plaintiff, and could not have been sued by them in this action.
NOTE. — On the first point, see the references in the note toNeale v. Haddock, ante, 183.
On the last point, see Campbell v. Campbell, 6 N.C. 65 — unless the joint property is destroyed, and the disposition of a perishable article by one joint tenant, which prevents the other from recovering it, is equivalent to its destruction. Lucas v. Wasson, 14 N.C. 398.
Cited: Grim v. Wicker, 80 N.C. 344.